Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on August 8, 2022, have been carefully considered.  Claims 13-17, 19, and 20 have been canceled; no new claims have been added.
Claims 1-12 and 18 are presently pending in this application.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objections to claims 1, 8, 11, 14, and 16 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 4, 5, 9, 15, 16, and 20; and
	c. The 35 U.S.C. 103 rejection of claims 1-6 and 13-20 as being unpatentable over Liu et al. U. S. Patent Publication No. 2019/0276943; Applicants’ submitted art).

	

Allowable Subject Matter
Claims 1-12 and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method for synthesizing a catalyst, wherein a catalytic metal selected from the group consisting of Bi and In, in its metallic form, is added to molten lithium metal, followed by atomically dispersing the catalytic metal in the molten alkaline metal, forming an alkaline metal-catalytic metal solid, converting a portion of the alkaline metal in said solid to alkaline metal hydroxide to form a metal-alkaline metal hydroxide solid, mixing the metal-alkaline metal hydroxide solid with a conductive support material to form a mixture, removing alkaline metal hydroxide from the mixture to leave a mixture of atomically dispersed metal over the conductive support, and drying the mixture of the atomically dispersed metal and conductive support to produce the catalyst.  
Applicants have amended claim 1 by limiting the catalytic metal to being “selected from the group consisting of Bi and In”.  Liu et al., the closest art of record, does not teach or suggest the employment of these metals; see paragraph [0036] of Liu et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 9, 2022